                      Case 18-34728 Document 36 Filed in TXSB on 12/14/18 Page 1 of 2



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

CASE NO. 18-34728-H4-11                              §             DEBTOR: AMERICAN GREEN
                                                     §             TECHNOLOGY INC. 1
                                                     §             JUDGE: JEFF BOHM
                                                     §             Courtroom Deputy: JESUS GUAJARDO
WITNESSES:                                           §             PARTY'S NAME: MORIAH
Any authorized representative of the Debtor          §             INFECTION SOLUTIONS, LLC
Any fact or expert witness called by any other party §             ATTY'S NAME: SEAN B. DAVIS
Any rebuttal or impeachment witness                  §             ATTY'S PHONE: (713) 650-8400
                                                     §             TEXAS BAR NO.: 24069583
                                                     §             DATE: December 18, 2018 at 11:00 A.M.
                                                     §             NATURE OF PROCEEDING: Status
                                                     §             Conference [DN 25]

                             MORIAH INFECTION SOLUTION'S EXHIBIT INDEX


                                                                                                      D   A
                                                                                                      I   F
                                                                                                      S   T
                                                                                                      P   E
                                                                       O                              O   R
                                                               M       F       O                      S
                                                               A       F       B      A               I   T
                                                               R       E       J      D           D   T   R
                                                               K       R       E      M           A   I   I
     EX.                                                       E       E       C      I           T   O   A
     NO.      DESCRIPTION                                      D       D       T      T           E   N   L


              Any exhibits designated by any other parties-
              in-interest
              Any pleadings, reports, exhibits, transcripts,
              Court orders, or other documents filed in the
              above-referenced bankruptcy case

              Any impeachment or rebuttal exhibits




1
    EIN: xx-xxx6424



MORIAH'S WITNESS & EXHIBIT INDEX FOR DECEMBER 13, 2018 HEARING                      PAGE 1 OF 2
                Case 18-34728 Document 36 Filed in TXSB on 12/14/18 Page 2 of 2



              Moriah Infection Solutions, LLC ("Moriah") reserves the right to amend or supplement

       this Witness and Exhibit List at any time prior to the December 18, 2018 hearing and/or in

       compliance with the Bankruptcy Local Rules and the Orders of this Court. Moriah further

       reserves the right to provide any original, amended, or supplemented documents appearing in

       this Exhibit List to any opposing counsel, party in interest, and/or to this Court at the time of the

       December 18, 2018 hearing.

              DATED: December 14, 2018

                                                 Respectfully submitted,

                                                 WINSTEAD PC
                                                 600 Travis Street
                                                 Suite 5200
                                                 Houston, Texas 77002
                                                 Telephone: (713) 650-8400
                                                 Facsimile: (713) 650-2400

                                                 By:          /s/ Sean B. Davis
                                                              Sean B. Davis
                                                              Texas Bar No. 24069583
                                                              S.D. Tex. No. 1048341

                                                 ATTORNEYS FOR MORIAH INFECTION SOLUTIONS,
                                                 LLC

                                             Certificate of Service

                 I hereby certify that on December 14, 2018, I caused to be served the foregoing
       document by electronic transmission to the parties that are registered or otherwise entitled to
       receive electronic notices in this case pursuant to the Electronic Filing Procedures in this
       District.

                                                       /s/ Sean B. Davis
                                                       One of Counsel




MORIAH'S WITNESS & EXHIBIT INDEX FOR DECEMBER 13, 2018 HEARING                           PAGE 2 OF 2
4840-1526-2338v.1
51927-117 12/14/2018
